UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA


ADHAM MOHAMMED ALI AWAD,          :
                                  :
          Plaintiff,              :
                                  :
     v.                           : Civil Action No. 05-2379 (JR)
                                  :
GEORGE W. BUSH, et al.,           :
                                  :
          Defendants.             :


                                ORDER

          Upon review of Petitioner’s motion for discovery, the

Respondents’ opposition, and the Petitioner’s Reply, requests 7

and 11 are considered withdrawn, request 8 is denied, and

requests 1 through 6, 9, 10, and 12 are denied without prejudice

to a motion filed with or after Petitioner’s traverse, showing

that, for specified reasons, Petitioner cannot present facts

essential to justify his traverse.      Petitioner’s traverse should

now be filed by May 29, 2009.

          It is SO ORDERED.




                                      JAMES ROBERTSON
                                United States District Judge